UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the six months ended June 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-148431 MUSTANG ALLIANCES, INC. (Exact name of small business issuer as specified in its charter) Nevada 74-3206736 (State of incorporation) (IRS Employer ID Number) 410 Park Avenue, 15th Floor (Address of principal executive offices) (888) 251-3422 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of August 13, 2012,101,458,422 shares of common stock, par value $0.0001 per share, were issued and outstanding. TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis or Plan of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II Item 1. Legal Proceedings 28 Item IA. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 29 2 PART I FINANCIAL INFORMATION Item 1.Financial Statements. MUSTANG ALLIANCES, INC. (AN EXPLORATION STAGE COMPANY) CONDENSEDBALANCE SHEET June 30, December 31, (Unaudited) ASSETS Current Assets: Cash $ $ Prepaid expense - - Total current assets Property, plant, and equipment, net - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY(DEFICIENCY) Current Liabilities: Accounts payable and accrued expenses $ $ Notes payable - Notes payable-related party Due to shareholder - Advance on stock subscriptions - Total current liabilities Total Liabilities Commitments and contingencies (see note 8) Stockholder's Equity(Deficiency) Preferred stock, $.0001 par value; 5,000,000 shares authorized, none issued and outstanding - - Common stock, $.0001 par value; 500,000,000 shares authorized, 100,622,516 shares issued and 100,778,422 shares outstanding at June 30, 2012, and 99,920,000 shares issued and 100,217,516 shares outstanding at December 31, 2011 Common shares issuable Additional paid in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Equity (Deficiency) ) ) Total Liabilities and Stockholders' Equity(Deficiency) $ $ The accompanying notes are an integral part of these unaudited condensed financials statements. 3 MUSTANG ALLIANCES, INC (AN EXPLORATION STAGE COMPANY) CONDENSED STATEMENTS' OF OPERATIONS (UNAUDITED) For the Three Months Ended June 30, For the Six Months Ended June 30, For the Period February 22, 2007 (Inception) to June 30, Net Revenues $
